Quinn, Chief Judge
(dissenting):
The - principal opinion translates a meaningless word into reversible error.
The law officer explicitly advised the court-martial that it must find beyond a reasonáble doubt that the accused actually' entertained; an intent to defraud. Nothing in any of his references to an “honest lack of intent to defraud” detracts from, or is inconsistent with, this iterated and reiterated *658instruction. No court member could be persuaded by these remarks to conclude that the accused was guilty of the offense charged because he had a dishonest lack of an intent to defraud. That is just too remote and unlikely a possibility to be worthy of serious consideration. I, therefore, disagree with the majority’s interpretation of the meaning' of the law officer’s comments and their alleged effect upon the court members.
But more than that, the accused’s lawyers, individual counsel and appointed defense counsel, actively participated with the law officer in the formulation of the now challenged instructions. Individual defense counsel expressed his agreement with the final form of the instructions in these words: “That’s fine”; and appointed defense counsel said they were “[ejxactly what we want.” So there is more than lack of objection; there is affirmative agreement that the instructions were adequate. Under the circumstances, the accused cannot now complain that the alleged ambiguity or inaccuracy was prejudicial. See United States v Sweeney, 14 USCMA 599, 34 CMR 379; United States v Jones, 7 USCMA 623, 23 CMR 87.
I would affirm the decision of the board of review.